Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention comprises an implant (1) having a body extending longitudinally along a primary axis (x), a baseplate (6) disposed at a proximal end of the body; a plurality of elongated arms (2a-2d) including a plurality of superior arms (2b,2c) and a plurality of inferior arms (2a,2d) disposed along the primary axis (x) and each including a vertebral support surface (4a,4c), each of the plurality of arms (2a-2d) articulable relative to the baseplate (6) such that the implant comprises a collapsed position (Fig. 5a) in which the arms (2) are close to each other and a deployed position (Fig. 5c) in which the arms (2) are separated from each other along a secondary axis (y) and a tertiary axis (z); an expansion mechanism including a pair of branches (151); and an insert (3) including a hollow externally threaded cylinder configured to translate the expansion mechanism within the body of the implant to articulate the plurality of elongated arms (2a-2d) relative to the baseplate (6) and expand the implant along the secondary and tertiary axes (Fig. 5a-5f).
The closes prior art of record is Glerum et al (US Patent Pub. 20140039622A1); Thommen et al (US Patent Pub. 20170000622A1); and Koch et al (US Patent Pub. 20170056200A1).  All three references disclose an implant having a baseplate connected to a plurality of elongated arms that are comprises of superior and inferior arms that expand in a secondary and tertiary axes by means of an expansion mechanism and insert.  However, applicant is correct in that neither reference discloses wherein the insert is a hollow threaded cylinder (see Remarks filed on 01/17/22).   
A new reference Glerum (US Patent 8709086B2, cited herein as Pat. ‘086) also discloses an expandable implant which has a threaded hollow cylindrical insert (22, Fig. 2) that works with an expansion mechanism (18, Fig. 2) to expand a plurality of arms (14,16, Fig. 2).  The insert in Pat. ‘086 is hollow in order to receive a pin therein to lock the insert in place. However, in Pat. ‘086 the arms do not expand along secondary and tertiary axes nor are there a plurality of superior and inferior arms.  Nor is there any reasonable motivation to extensively modify the implant of Pat. ‘086 to have these features.  
In the Glerum reference the insert is fully threaded and meant to be inserted into similarly threaded apertures (595) the ensures a firm connection between the insert and the implant body (see Fig. 66); while the Thommen references insert 202 is a threaded cylinder it is not hollow and has a  nut (210) that acts as a locking mechanism for the insert (see Fig. 4a); and in Koch the insert is disclosed as the inserter/expander tool which is meant to be removable from the implant body.  Therefore, there is no reasonable motivation to combine the either the Glerum, Thommen, or Koch references with the Pat. ‘086 reference to make the insert a hollow threaded cylinder to accept a locking pin.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775